Citation Nr: 0902255	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-34 010 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for a bilateral leg 
condition.

5.  Entitlement to service connection for the residuals of a 
scalp laceration.  

6.  Entitlement to service connection for the residuals of a 
hernia repair.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veteran Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).


FINDINGS OF FACT

1.  Chronic bilateral hip, knee and foot disorders were not 
present during service, were not manifest within a year after 
separation from service, and bilateral hip, knee and foot 
disorders are not shown to be related to any incident in 
service.

2.  The veteran had no treatment for a bilateral leg disorder 
in service or within one year of separation.

3.  There is no medical evidence of a current diagnosis of a 
bilateral leg disorder.  

4.  The veteran received treatment for a scalp laceration, 
while in service.

5.  The veteran was examined for VA purposes in April 2007, 
and found to have probable residuals related to in service 
treatment of a scalp laceration.

6.  The preponderance of the evidence relates the veteran's 
residuals of a scalp laceration to service.

7.  The veteran received treatment for a hernia repair, while 
in service.

8.  The veteran was examined for VA purposes in April 2007, 
and found to have residual scars related to in service 
treatment of a hernia.

9.  The preponderance of the evidence relates the veteran's 
residuals of a hernia to service.


CONCLUSIONSOF LAW

1.  Chronic bilateral hip, knee and foots disorders were not 
incurred in, or aggravated by service, and may not be 
presumed to have been incurred in-service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).

3.  The residuals of a scalp laceration were incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

4.  The residuals of a hernia were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the July 2005, September 
2005, and January 2006 letters, provided before the 
adjudication of these claims.  

The Board also finds that all relevant facts have been 
properly developed.  The veteran's service treatment records, 
VA treatment records, and Social Security Administration file 
have all been obtained, and all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has been provided a VA examination associated with 
his claims, and an appropriate medical opinion has been 
provided.  Further, the veteran's request for a hearing has 
been honored and the Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims; 
therefore, no further assistance to the veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's DD-214 indicates his active duty service from 
January 1980 to December 1983.  This document also indicates 
the veteran's Military Occupational Specialty (MOS) was that 
of an Infantryman and that he received the Parachutist Badge. 

At his November 1979 entrance examination, it is noted that 
the veteran broke his legs on multiple occasions prior to his 
admission, but an orthopedic consultation and his general 
physical examination found him fit for duty.  While in 
service, the veteran was not treated or diagnosed with any 
problems associated with his hips, legs, knees, or feet.  
However, an August 1980 treatment record indicates the 
veteran was treated for a laceration to the back of his head 
that required stitches.  At separation, the veteran indicated 
he was in "fair health;" but aside from noting various 
scars, his December 1983 separation examination revealed no 
abnormalities.  

Bilateral Hip, Knee and Foot Disorders

The Board notes that the April 2007 VA examination revealed 
the veteran had current bilateral hip (degenerative changes 
and tendonitis), knee (patellofemoral syndrome), and foot 
(heel spur) disorders.  Having demonstrated these current 
disabilities, the Board must consider evidence related to the 
veteran's claims that these disorders are related to his 
military service.  See 38 C.F.R. § 3.303.

The first post service treatment related to the veteran's 
feet is found in a January 2001 treatment record.  This 
examination was performed for Social Security Administration 
purposes and documents the veteran's complaints of foot pain 
associated with an October 2000 work related injury.  Upon 
examining the veteran's foot, the doctor found no fractures, 
dislocations, subluxation, or exostoses.  The veteran was 
then diagnosed with combination plantar facial strain and 
insertional Achilles tendonitis.  Nothing in the record 
indicates the doctor attributed this disorder to the 
veteran's military service.  

The first record documenting the veteran's complaints of pain 
associated with his knees, hips and legs is an August 2003 
physical therapy evaluation.  At this time, the veteran 
indicated the pain associated with these areas began two 
month previous; however, his gait, mobility, and strength 
were normal.  At this time, the veteran was diagnosed with 
deconditioning syndrome and myofacial pain; however, to which 
body part these diagnoses apply is unclear.  Nothing in this 
record indicates the ultimate diagnosis the veteran received 
was caused by or related to his military service in any way.

An October 2003 private treatment note also documents the 
veteran's treatment for knee and right hip pain.  The veteran 
conveyed that this pain began five months previous, and a 
physical examination revealed the veteran had full hip and 
knee range of motion.  No diagnosis of any condition is 
provided at this time. 

Hip pain is again noted in a May 2005 treatment record.  At 
this time, the veteran indicated that his hip pain had flared 
up over the past couple of weeks, and that he had been 
experiencing this pain for a number of years.  Though the 
veteran indicated his previous doctor had taken x-rays of his 
hips and diagnosed osteoarthritis, at this May 2005 
treatment, the veteran had full range of motion and an x-ray 
of his hips was normal.  

In April 2007, the veteran was provided a VA examination 
related to his claim.  At this time, the veteran related that 
his foot, knee and hip pain began in service, though he could 
not recall any in service injury or treatment.  Physical 
examination of the veteran's feet revealed no tenderness to 
palpation, well maintained longitudinal arches (sitting and 
standing), and no abnormalities associated with weight 
bearing or of the Achilles tendon.  However, an x-ray of the 
veteran's feet revealed a bilateral spur at the attachment of 
the Achilles tendon and irregular appearing right 5th 
proximal phalanx bilaterally.  Physical examination of the 
veteran's hips revealed forward flexion 90 degrees, internal 
rotation from zero degrees to 10 degrees, external rotation 
from zero degrees to 25 degrees, adduction of zero degrees to 
10 degrees, and abduction of zero degrees to 30 degrees 
(slightly improved range of motion was noted upon 
repetition).  An examination of the veteran's knees revealed 
range of motion from zero to 120 degrees with no associated 
discomfort, evidence of ligament instability, or pain on 
motion.

Based on the veteran's physical examination and noted medical 
history the examiner diagnosed the veteran with bilateral 
heel spurs, tendonitis of the left hip, mild degenerative 
changes of the right hip, and bilateral patellofemoral 
syndrome of the knees.  After considering the veteran's 
account of multiple in service parachute jumps, and the lack 
of treatment for following his separation from service, the 
examiner opined that these disorders were not related to the 
veteran's military service.  (The Board notes that at a 
January 2006 VA examination, associated with another claim, 
the veteran reported pain in his knees and feet; however, 
there was not medical opinion linking a current disorder to 
military service).

To support his claim, the veteran has submitted multiple 
physical therapy treatment notes associated with his hips, 
feet, and knees.  However, none of these records indicate the 
veteran's disorders are related to his military service.  
Additionally, these records are all dated after 2001, after a 
work related injury and not military service, and none of 
these records indicate any current disorder is related to the 
veteran's military service.  

The veteran has also submitted a September 2008 medical 
opinion from Doctor W. Mikhail, to support his claims.  Dr. 
Mikhail opines that the veteran "has had chronic pain low 
back, bilateral knees, bilateral feet, and hip pains, infact 
[sic] years ago we made orthodics for him due to low (falling 
arches), these symptoms and accelerated djd [degenerative 
joint disease] is attributable to his military parachuting."  

Though this opinion is probative, its value is diminished by 
its unclear and incomplete nature.  Doctor Mikhail's logic is 
incomplete because he simply states that the veteran's 
bilateral knee, foot and hip pain is related to parachuting, 
without providing the medical basis for his opinion or 
diagnosing any specific medical condition.  Dr. Mikhail does 
indicate the veteran suffers from degenerative joint disease; 
however, it is not attributed to any specific body part.  
Additionally, Dr. Mikhail indicates he has treated the 
veteran since 1996, but there are no treatment records that 
indicate he began treating the veteran for any hip, knee, or 
foot disorders at this time.  Though, Dr. Mikhail indicates 
that orthodics were made for the veteran, no logic or 
reasoning is provided accounting for the veteran's work 
related injury.  (The first record of the veteran receiving 
orthodics is subsequent to a work related injury).  In sum, 
Doctor Mikhail does not address the lack of complaints of 
these conditions while the veteran was in the military, the 
significant gap in time between his separation and the first 
post service complaints of pain, and how the veteran's on the 
job injury may have impacted the veteran's current disorders.  
For these reasons, the probative value of this opinion is 
diminished. 

The Board finds that the VA medical opinion, which weighs 
against the claim, has higher probative value than the 
medical opinions provided in support of the claim and the 
veteran's statements related to continuity of symptoms.  In 
this regard, the Board notes that the VA opinion provides 
sufficient medical reasoning for its opinion and explicitly 
diagnoses the veteran's bilateral hip, knee, and foot 
disorders.  After considering the complete history of the 
veteran's service treatment record, the veteran's parachuting 
in service, and his post service medical records, the VA 
medical opinion provides clear complete logic that the 
veteran's current disorders are not due to his military 
service.  In this regard, the VA opinion also is consistent 
with the lack of in service complaints of hip, knee, or foot 
pain in service or for many years after service.  The 
September 2008 medical opinion of Doctor Mikhail is simply a 
conclusion, and fails to provide adequate medical basis for 
linking the veteran's unidentified hip, knee and foot 
disorders to military service, or any incident in service.  
On the other hand, the VA opinion is more consistent with 
other medical records and provides adequate medical rationale 
for it ultimate conclusion.  

The Board has considered the veteran's statements that he has 
had pain associated with his hips, knees and feet since he 
separated from service; however, the probative value of these 
statements is diminished by the lack of complaints of pain 
for 18 years after separation (1983-2001).  When the veteran 
sought VA treatment in 1985, he made no mention of pain 
associated with his hips, knees, or feet.  The first mention 
of pain associated with the veteran's hips, knees and feet is 
in 2001, following a work related injury.  The significant 
gap in time between the veteran's separation from military 
service and his first post service complaints and treatment, 
coupled with the fact that these complaints were made when 
the veteran sought treatment for a work related injury and 
not military service, make the veteran's statements regarding 
the continuity of pain associated with his hips, knees, and 
feet less credible than the medical evidence of record.  See 
Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  

Based on the previously motioned factors, the Board finds 
that although the veteran participated in many parachute 
jumps in service, the preponderance of the evidence shows 
that chronic bilateral hip, knee, and foot disorders were not 
present during service, were not manifest within a year after 
separation from service, and are not attributable to any 
incident in service.  Accordingly, the Board concludes that a 
chronic bilateral hip, knee and foot disorders were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

Bilateral Leg Disorder Claim

The veteran's claim and his various statements indicate his 
belief that his current leg disorder is associated with his 
military service.  Specifically, the veteran contends that 
his multiple parachute jumps resulted in pain, while he was 
on active duty.  The veteran further contends that he treated 
this pain with over the counter medication, due to the elite 
nature of his MOS.  The veteran now contends he suffers from 
a current leg disorder that is the result of his in service 
leg pain.  These contentions form the basis of the veteran's 
service connection claim.

Though it was noted at the veteran's November 1979 entrance 
examination that he broke his legs multiple times prior to 
enlistment, an orthopedic consultation and the veteran's 
general physical examination found him fit for duty.  The 
veteran's service treatment record contains no reference to 
treatment of his legs in service.  Further, the veteran's 
December 1983 separation examination found no abnormalities 
associated with the veteran's lower extremities.

There is no medical evidence indicating any current diagnosis 
of a bilateral leg disorder is related to the veteran's 
military service generally.  Though the veteran complained of 
leg pain during an August 2003 private examination, there is 
no notation of any diagnosis associated with his legs.  
Further, a follow up examination in October 2003 found the 
veteran's legs normal.  At the veteran's April 2007 VA 
examination, the examiner noted the veteran experienced pain 
in his hamstring when his leg was brought to 35 degrees, in 
the lying position; however the veteran's legs were otherwise 
normal and the examiner found no current leg disorder.  
Neither the veteran's VA medical file nor his private 
treatment records indicate he has been diagnosed with any leg 
condition by a medical professional.  Absent the presence of 
the claimed disability, there is no basis upon which to award 
service connection for it.  Accordingly, the veteran's 
service connection claim for a bilateral leg disorder is 
denied.

Residuals of a Scalp Laceration and Hernia Repair Claims

The analysis here may be briefly stated.  In August 1980, 
while on active duty, the veteran sought treatment for a 
laceration to the back of his scalp that required stitches.  
An April 2007 VA examination found a probable scar in the 
same location of the in service laceration.  The Board finds 
that the indication of a "probable scar due to scalp 
laceration" debatably supports the veteran's claim.  

Given the in service treatment for a scalp laceration to the 
back of the veteran's head, an arguably favorable medical 
opinion noting a probable scar in this location, and with the 
resolution of reasonable doubt as may be present in the 
unique circumstances of this case in favor of the veteran, 
the Board concludes that the criteria to establish service 
connection for the residuals of a scalp laceration are met.  

Additionally in February 1983, while in service, the veteran 
under went inguinal hernia repair.  At the veteran's April 
2007 VA examination, the examiner diagnosed a scar secondary 
to right inguinal hernia repair.  Although no such scar was 
noted when examined for VA purposes in 2006, it may be 
reasonably concluded the veteran has a residual scar from the 
hernia repair he had in service.  While this decision does 
not address the disability rating as may be appropriate to 
these conditions, service connection for them is appropriate.  


ORDER

Service connection for a bilateral hip condition is denied.

Service connection for a bilateral knee condition is denied.  

Service connection for a bilateral foot condition is denied.

Service connection for a bilateral leg condition is denied.

Service connection for the residuals of a scalp laceration is 
granted.  

Service connection for the residuals of a hernia repair is 
granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


